Óldham, J. This was a suit brought originally before a justice of the peace, and after judgment was carried into the circuit court of Washington county by certiorari. In Levy vs. Lychinski, decided at the last term of this court, it was held that “ there is no act of the legislature by which the circuit courts are authorized to issue writs of certiorari for the purpose of obtaining jurisdiction of causes from inferior courts, and until such power shall be conferred by legislative authority, the circuit courts cannot assume or exercise it.” The circuit court acquired no jurisdiction of this cause by the writ of certiorari. The judgment is therefore reversed.